Name: Commission Regulation (EC) NoÃ 607/2006 of 19 April 2006 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) NoÃ 398/2004 on imports of silicon originating in the People's Republic of China by imports of silicon consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, and making such imports subject to registration
 Type: Regulation
 Subject Matter: Asia and Oceania;  iron, steel and other metal industries;  European Union law;  competition;  international trade
 Date Published: nan

 20.4.2006 EN Official Journal of the European Union L 107/24 COMMISSION REGULATION (EC) No 607/2006 of 19 April 2006 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 398/2004 on imports of silicon originating in the People's Republic of China by imports of silicon consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, and making such imports subject to registration THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation) (1), and in particular Article 13(3) and Article 14(5) thereof, After having consulted the Advisory Committee, Whereas: A. REQUEST (1) The Commission has received a request pursuant to Article 13(3) of the basic Regulation to investigate the possible circumvention of the anti-dumping measures imposed on imports of silicon originating in the Peoples Republic of China. (2) The request was lodged on 6 March 2006 by Euro Alliages on behalf of producers representing a major proportion, i.e. 100 % of the Community production of silicon. B. PRODUCT (3) The product concerned by the possible circumvention is silicon originating in the Peoples Republic of China, normally declared under CN code ex 2804 69 00 (the product concerned). This code is given for information only. (4) The product under investigation is silicon consigned from the Republic of Korea (the product under investigation) normally declared under the same code as the product concerned. C. EXISTING MEASURES (5) The measures currently in force and possibly being circumvented are antidumping measures imposed by Council Regulation (EC) No 398/2004 (2). D. GROUNDS (6) The request contains sufficient prima facie evidence that the anti-dumping measures on imports of silicon originating in the Peoples Republic of China are being circumvented by means of the transhipment via Republic of Korea of silicon. (7) The evidence submitted is as follows: The request shows that a significant change in the pattern of trade involving exports from the Peoples Republic of China and the Republic of Korea to the Community has taken place, and that there is insufficient due cause or economic justification other than the imposition of the duty for such a change. This change in the pattern of trade appears to stem from the transhipment of silicon originating in the Peoples Republic of China via the Republic of Korea. Furthermore, the request contains sufficient prima facie evidence that the remedial effects of the existing anti-dumping measures on the product concerned are being undermined both in terms of quantity and price. Significant volumes of imports of silicon from the Republic of Korea appear to have replaced imports of the product concerned. In addition, there is sufficient evidence that this increase in imports is made at prices well below the non-injurious price established in the investigation that led to the existing measures. Finally, the request contains sufficient prima facie evidence that the prices of silicon are dumped in relation to the normal value previously established for the product concerned. Should circumvention practices via the Republic of Korea covered by Article 13 of the basic Regulation, other than transhipment, be identified in the course of the investigation, the investigation may cover these practices also. E. PROCEDURE (8) In the light of the above, the Commission has concluded that sufficient evidence exists to justify the initiation of an investigation pursuant to Article 13 of the basic Regulation and to make imports of silicon consigned from the Republic of Korea, whether declared as originating in the Republic of Korea or not, subject to registration, in accordance with Article 14(5) of the basic Regulation. (a) Questionnaires (9) In order to obtain the information it deems necessary for its investigation, the Commission will send questionnaires to the exporters/producers and to the associations of exporters/producers in the Republic of Korea, to the exporters/producers and to the associations of exporters/producers in the Peoples Republic of China, to the importers and to the associations of importers in the Community which cooperated in the investigation that led to the existing measures and to the authorities of the Peoples Republic of China and Republic of Korea. Information, as appropriate, may also be sought from the Community industry. (10) In any event, all interested parties should contact the Commission forthwith, but not later than the time-limit set in Article 3 of this Regulation in order to find out whether they are listed in the request and, if necessary, request a questionnaire within the time-limit set in Article 3(1) of this Regulation, given that the time limit set in Article 3(2) of this Regulation applies to all interested parties. (11) The authorities of the People's Republic of China and Republic of Korea will be notified of the initiation of the investigation. (b) Collection of information and holding of hearings (12) All interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing and show that there are particular reasons why they should be heard. (c) Exemption of imports from registration or measures (13) In accordance with Article 13(4) of the basic Regulation, imports of the product under investigation may be exempted from registration or measures if such importation does not constitute circumvention. (14) Since the possible circumvention takes place outside the Community, exemptions may be granted, in accordance with Article 13(4) of the basic Regulation, to producers of the product concerned that can show that they are not related to any producer subject to the measures and that are found not to be engaged in circumvention practices as defined in Article 13(1) and 13(2) of the basic Regulation. Producers wishing to obtain an exemption should submit a request duly supported by evidence within the time-limit indicated in Article 3(3) of this Regulation. F. REGISTRATION (15) Pursuant to Article 14(5) of the basic Regulation, imports of the product under investigation should be made subject to registration in order to ensure that, should the investigation result in findings of circumvention, anti-dumping duties of an appropriate amount can be levied retroactively from the date of registration of such imports consigned from the Republic of Korea. G. TIME-LIMITS (16) In the interest of sound administration, time-limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit questionnaire replies or any other information to be taken into account during the investigation,  producers in the Republic of Korea may request exemption of imports from registration or measures,  interested parties may make a written request to be heard by the Commission. (17) Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the partys making itself known within the time-limits mentioned in Article 3 of this Regulation. H. NON-COOPERATION (18) In cases in which any interested party refuses access to or does not provide the necessary information within the time-limits, or significantly impedes the investigation, provisional or final findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available. (19) Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of facts available. If an interested party does not cooperate or cooperates only partially and findings are therefore based on facts available in accordance with Article 18 of the basic Regulation, the result may be less favourable to that party than if it had cooperated, HAS ADOPTED THIS REGULATION: Article 1 An investigation is hereby initiated pursuant to Article 13(3) of Council Regulation (EC) No 384/96, in order to determine if imports into the Community of silicon consigned from the Republic of Korea whether declared as originating in the Republic of Korea or not, falling within CN code ex 2804 69 00 (TARIC code 2804690010), are circumventing the measures imposed by Council Regulation (EC) No 398/2004. Article 2 The Customs authorities are hereby directed, pursuant to Article 13(3) and Article 14(5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports into the Community identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation. The Commission, by Regulation, may direct customs authorities to cease registration in respect of imports into the Community of products manufactured by producers having applied for an exemption of registration and having been found not to be circumventing the anti-dumping duties. Article 3 1. Questionnaires should be requested from the Commission within 15 days of the date of the publication of this Regulation in the Official Journal of the European Union. 2. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known by contacting the Commission, present their views in writing and submit questionnaire replies or any other information within 40 days from the date of the publication of this Regulation in the Official Journal of the European Union, unless otherwise specified. 3. Producers in the Republic of Korea requesting exemption of imports from registration or measures should submit a request duly supported by evidence within the same 40-day time-limit. 4. Interested parties may also apply to be heard by the Commission within the same 40-day time-limit. 5. Any information relating to the matter, any request for a hearing or for a questionnaire as well as any request for exemption of imports from registration or measures must be made in writing (not in electronic format, unless otherwise specified) and must indicate the name, address, e-mail address, telephone and fax numbers of the interested party. All written submissions, including the information requested in this Regulation, questionnaire replies and correspondence provided by interested parties on a confidential basis shall be labelled as Limited (3) and, in accordance with Article 19(2) of the basic Regulation, shall be accompanied by a non-confidential version, which will be labelled For inspection by interested parties . Commission address for correspondence: European Commission Directorate General for Trade Directorate B Office: J-79 5/16 B-1049 Brussels Fax (32-2) 295 65 05 Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 66, 4.3.2004, p. 15. (3) This means that the document is for internal use only. It is protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). It is a confidential document pursuant to Article 19 of the basic Regulation and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-dumping Agreement).